Citation Nr: 18100184
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-08 628
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury, to include a cervical spine condition, is reopened.
FINDINGS OF FACT
1. An April 2008 rating decision denied entitlement to service connection for residuals of a head injury, to include a cervical spine condition.  The Veteran did not appeal the decision, nor was new and material evidence submitted within one year of the decision.
2. Evidence has been received since the April 2008 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury, to include a cervical spine condition, and that raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW
1. The April 2008 rating decision is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).
2. New and material evidence has been received since the April 2008 denial of service connection for residuals of a head injury, to include a cervical spine condition.  38 U.S.C. §§ 1113, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from October 1973 to October 1976.
These matters are before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that reopened and confirmed the previous denial of entitlement to service connection for residuals of a head injury, including a shoulder condition, a spinal disc condition, status post head trauma, and a cervical spine condition.  The rating decision also denied entitlement to service connection for bipolar disorder.  In November 2012, the Veteran filed a Notice of Disagreement with respect to the cervical condition and bipolar disorder denials.  A Statement of the Case was issued in March 2013.  The Veteran filed his Substantive Appeal in March 2013.
The Board is recharacterizing the Veterans claim of entitlement to service connection for a cervical spine condition.  In the Veterans February 2010 claim to reopen the previous denial for disabilities related to his in-service head injury, he characterized the issues all as a result of his initial injury in service.  As such, he sought entitlement to service connection for those specific residuals all stemming from the same injury.  In Clemons v. Shinseki, the Court held that a claim is not necessarily limited in scope to a single or particular diagnosis, and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Clemons, 23 Vet App. 1, 5 (2009).  The Court determined that the scope of a claim cannot be limited by the terminology used by the lay Veteran, and instead must include any disability reasonably encompassed by (1) the description of the claim, (2) the described symptoms, and (3) any other relevant evidence of record.  Id.  While the Veteran claimed specific disabilities caused by the head injury, his statements reflected the intention to seek service connection for those residuals he believed still plagued him from the in-service head injury.  As such, the Board is recharacterizing his claim to include residuals of the purported head injury in service.
 
1. Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for residuals of a head injury, to include a cervical spine condition
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
By a rating decision dated in April 2008, the Veterans claim of entitlement to service connection for residuals of a head injury was denied as there was no evidence that a head injury occurred in service.  Evidence received since that rating decision, specifically the letter from the Veterans ex-wife dated February 10, 2010, contends that a head injury did occur in service.  The Veterans ex-wife reported that she was summoned to the William Beaumont Army Medical Center in February 1974 after her husband sustained a head injury on duty and was rendered unconscious.  She reported witnessing him come out of the subsequent coma.  The bar to reopening a claim for new and material evidence is low, and the Veterans evidence of a head injury in service meets that threshold.  Therefore, such evidence is new and material, and the claim of entitlement to service connection for residuals of a head injury, to include a cervical spine condition, is reopened.
 
REMANDED ISSUES
Entitlement to service connection for residuals of a head injury, to include a cervical spine condition and entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder as secondary to an in-service head injury, are remanded for additional development.
The Veterans ex-wife is competent to report her personal experiences in the hospital following her husbands admission in February 1974.  Her testimony provides an indication that a head injury incurred in service that could continue to cause residuals to the present day.  As evidence of record at least indicates that the Veteran may have suffered a head injury in service, an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).  Furthermore, as the Veteran contends that his bipolar disorder is related to his in-service head injury, this issue is intertwined with the overall assessment of residuals from a possible in-service head injury.  As a result, the Veterans acquired psychiatric disorder must, too, be remanded for additional development.
 
The matter is REMANDED for the following action:
1. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
2. Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed head injury residuals.  The Veterans claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  
The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veterans any identified head injury residuals are related to the Veterans claimed in-service head injury. 
The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veterans recollection is affirmatively contradicted by the medical evidence. If the examiner determines that subsequent, post-service incidents caused any residuals, a thorough rationale must be provided for that conclusion.
A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
3. Once the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination to assess the etiology of his acquired psychiatric disorder.  A complete copy of the claims file must be provided to the examiner, including a copy of this remand.  The examiner should consider lay statements of record.  After a thorough review of the file, the examiner should opine as to the following:
(a)  Identify any and all acquired psychiatric disorders with which the Veteran is presently diagnosed.
(b)  For each identified psychiatric disorder, determine whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder began during active service, is related to an incident of service.
(c) Otherwise, is it at least as likely as not (a 50 percent probability) that the Veterans acquired psychiatric disorder was caused by or aggravated by his claimed in-service head injury?
A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
4. Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

